 Case 1:18-cv-00596-GJQ-PJG ECF No. 44 filed 08/05/19 PageID.338 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

ROBERT JEREMY HORTON; MARK                         Case No.: 1:18-CV-00596-GJQ-PJG
SCHOENROCK; JUSTIN GIBBS; and
PATRICK MYERS, individually and on                  [Hon. Gordon J. Quist]
behalf of all others similarly situated,

       Plaintiffs,
                                                   Defendants’ Motion for Summary
v.                                                 Judgment

GAMESTOP, INC.; and SUNRISE
PUBLICATIONS, INC.,
                                                   [Oral Argument Requested]
       Defendants.


                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants GAMESTOP, INC. (“GameStop”) and SUNRISE PUBLICATION, INC.

(“Sunrise”) (collectively, “Defendants”) respectfully request that this Court enter judgment in

their favor and against Plaintiffs Robert Jeremy Horton, Mark Schoenrock, Justin Gibbs, and

Patrick Myers (collectively, “Plaintiffs”) under Federal Rule of Civil Procedure 56 because no

genuine dispute as to any material fact exists and Defendants are entitled to judgment as a matter

of law (“Motion”). The brief submitted with this Motion explains the legal basis for the motion.

 DATED: August 5, 2019                              BAKER & HOSTETLER LLP


                                                    By: /s/ Casie D. Collignon
                                                        Paul G. Karlsgodt
                                                        Casie D. Collignon
                                                        Matthew D. Pearson

                                                    Attorneys for Defendants
                                                    GAMESTOP, INC. and SUNRISE
                                                    PUBLICATIONS, INC.
 Case 1:18-cv-00596-GJQ-PJG ECF No. 44 filed 08/05/19 PageID.339 Page 2 of 2



                                     CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I electronically filed the foregoing

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT using the CM/ECF system,

which will send notification of such filing to all counsel of record.




                                                      /s/ Casie D. Collignon




                                                  2
